Ostrander, J.
The brief for appellants does not comply with Rule 40 of this court. The brief contains no reference to the exceptions upon which the errors therein mentioned aré founded nor to the pages of the record where they may be found, nor does the index to the record or the assignments of error afford this information. See Reeder v. Moore, 95 Mich. 595; Pease v. Munro, 88 Mich. 475; Supreme Court Rule 36. A portion of the bill of exceptions is not in the printed record, but is found printed in the brief for appellee pursuant to a stipulation of counsel. Twenty-four errors are assigned, eight of them relating to matters with which the plaintiffs in error are in no way concerned, but which concern only the defendant Ellen Gh Jameson, against whom no judgment was taken, and who therefore does not occupy the position of a plaintiff in error. We have examined the record and briefs sufficiently to satisfy ourselves that the verdict of the jury accords with the merits of the case.
The judgment is affirmed.
Carpenter, C. J., and McAlvay, Hooker, and Moore, JJ., concurred.